DETAILED ACTION
This correspondence is in response to the communications received November 3, 2020.  Claims 1-10 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/452,089, filed on April 4, 2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The recitation, “a second electrode, that functions as a negative electrode, formed on and in direct contact with the electron injection layer, wherein the second electrode comprises an adsorption layer comprising aluminum and wherein the adsorption layer is on a surface of the second electrode not in contact with the electron injection layer”, renders the claims indefinite because the metes and bounds of just what the second electrode comprises are unclear.  Below is a representation of the stack of materials that are claimed.  In this clause, the second electrode is claimed to be formed on the electron injection layer.  Then it is stated that the “second electrode comprises an adsorption layer”.  In MPEP 2111.03(I. COMPRISING) defines the term in the following manner.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  So in the definition presented, the second electrode when comprising the adsorption layer, the definition appears to state that the adsorption layer is a part of the second electrode.  This statement is in direct contradiction with the subsequent recitation of, “wherein the adsorption layer is on a surface of the second electrode not in contact with the electron injection layer”.  In the latter recitation, two things are established.  First, the adsorption layer is located “on” the second electrode.  This recitation clearly establishes the adsorption layer as a distinct and separate film apart from the second electrode.  Secondly, the recitation further bolsters this position of separateness, by stating that the adsorption layer is “not in contact with the electrode injection layer”, which the second electrode is in contact with the electron injection layer.  So in the same claim we are led to establish the adsorption layer as a 

adsorption layer
second electrode
electron injection layer
light emitting function layer
first electrode



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    792
    772
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1 and 4, an organic EL apparatus (100) with a plurality of sub pixels (18B, 18G, 18R, ¶ 0071) arranged in a display region (region E, Fig. 1) in a matrix shape (¶ 0043) comprising:

a first electrode (“the pixel electrode 31 as the first electrode”, ¶ 0068), that functions as a positive electrode (discussed in ¶ 0075), formed in an island shape in each sub pixel (¶ 0074), wherein the first electrode comprises ITO (¶ 0074);



an electron injection layer (“electron injection layer 33”, ¶ 0077), comprising LiF (¶ 0077), formed on and in direct contact with the light emitting function layer (33 on 32);

a second electrode (“a counter electrode 35 as the second electrode”, ¶ 0052), that functions as a negative electrode (¶ 0052), formed on and in direct contact with the electron injection layer (35 on 33), wherein the second electrode comprises an adsorption layer comprising aluminum and wherein the adsorption layer is on a surface of the second electrode not in contact with the electron injection layer (“adsorption layer 37” disposed upon 35, ); and

a color filter (“color filter 36”, ¶ 0068) arranged in each sub pixel (36 are present for each 18B, 18G, 18R).

Regarding claim 10, the Applicant discloses in Figs. 1 and 4, an organic EL apparatus (100) with a plurality of sub pixels (18B, 18G, 18R, ¶ 0071) arranged in a display region (region E, Fig. 1) in a matrix shape (¶ 0043) comprising:

a first electrode (“the pixel electrode 31 as the first electrode”, ¶ 0068), that functions as a positive electrode (discussed in ¶ 0075), formed in an island shape in each sub pixel (¶ 0074), wherein the first electrode comprises ITO (¶ 0074);

a light emitting function layer (32, ¶ 0075) formed on the first electrode (32 formed on 31), wherein the light emitting function layer comprises a plurality of organic light emitting layers (¶ 0076);

an electron injection layer (“electron injection layer 33”, ¶ 0077), comprising LiF (¶ 0077), formed on and in direct contact with the light emitting function layer (33 on 32);

a second electrode (“a counter electrode 35 as the second electrode”, ¶ 0052), that functions as a negative electrode (¶ 0052), formed on and in direct contact with the electron injection layer (35 on 33), wherein the second electrode comprises an adsorption layer comprising aluminum and wherein the adsorption layer is on a surface of the second electrode not in contact with the electron injection layer (“adsorption layer 37” disposed upon 35, ); and

a color filter (“color filter 36”, ¶ 0068) arranged in each sub pixel (36 are present for each 18B, 18G, 18R); and

an organic (¶ 0022) flattening layer (34b, ¶ 0082) formed between the first electrode and the color filter (34b between 31 and 36) and with a thickness of approximately 1-5 um (¶ 0085).  

It is noted that claims 1 and 10 contain the same language, except for the last limitation presented in Claim 10.


Allowable Subject Matter
Claims 1-10 are potentially allowable, provided the 112(b) rejection is overcome.

An obviousness rejection was attempted with the prior art of Oda et al. (US 8,598,610) in view of Lee et al. (US 2007/0187759).

    PNG
    media_image2.png
    555
    769
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Oda discloses in Figs. 1, 2, 4 and 5, an organic EL apparatus with a plurality of sub pixels (1R, 1G, 1B) arranged in a display region (as can be seen in Fig. 4, where RGB sub-pixel element array is located) in a matrix shape (col. 5, lines 25-30) comprising:



a light emitting function layer (5G, 5R, col. 18, lines 11-17) formed on the first electrode (on 3G, 3R), wherein the light emitting function layer comprises a plurality of light emitting layers (5G and 5R);

an electron injection layer (61, col. 6, line 35), formed on and in direct contact with the light emitting function layer (61 directly contacts 5G, 5R);

a second electrode (8, col. 5, lines 54-56, discusses “cathode 8”, a widely held definition of cathode is, “the negatively charged electrode by which electrons enter an electrical device”), that functions as a negative electrode (e.g. cathode),   

a color filter arranged in each sub pixel (this feature is well known in the art).

Oda’s disclosed embodiment in Figs. 1, 2, 4 and 5, does not explicitly disclose that the light emitting layers are “organic light emitting layers”.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

the light emitting layers are “organic light emitting layers”,

in the invention or system of the embodiment of Figs. 1, 2, 4 and 5 of Oda as taught by the related art disclosure of Oda, for the purpose of using mostly organic based materials to support an organic light emitting display which can be produced relatively inexpensively as compared to solid state inorganic light emitting technologies.

Oda’s disclosed embodiment in Figs. 1, 2, 4 and 5, does not explicitly disclose wherein the electron injection layer comprising LiF.  In subsequent embodiments of the Oda reference, the second electron injection films are made of lithium fluoride LiF (col. 36, lines 64 and 65).

Lee discloses in paragraph 0121, “The electron injecting layer 185 … may include lithium (Li) and fluorine (F)”.



the electron injection layer comprising LiF,

in the invention or system of the embodiment of Figs. 1, 2, 4 and 5 of Oda as taught by Lee, for the purpose of disclosing a material which is commonly used to aid in the optimal photon emission from the light emitting layer.

Oda and the prior art do not disclose all three of,
1.) “an electron injection layer, formed on and in direct contact with the light emitting function layer”
2.) “[a second electrode…] formed on and in direct contact with the electron injection layer”,
3.) “wherein the second electrode comprises an adsorption layer comprising aluminum, and wherein the adsorption layer is on a surface of the second electrode not in contact with the electron injection layer”.

Claim 10 has all of the features claimed in claim 1 with the addition of the last clause.  So for the same reasons given in claim 1, Claim 10 is not disclosed in the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893